Citation Nr: 9931884	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  90-44 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1988, in which the 
Atlanta, Georgia, Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran subsequently 
perfected an appeal of that decision.  A video conference 
hearing on this claim was held on July 26, 1999, before Jeff 
Martin, who is a member of the Board and was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

In a November 1997 statement, the veteran submitted a claim 
of entitlement to service connection for brain deterioration 
due to the medications he was on for his PTSD.  This issue 
has not been developed by the RO and is referred to the RO 
for appropriate disposition. 


FINDINGS OF FACT

1.  The record contains competent evidence showing that the 
veteran has been diagnosed with PTSD based on his experiences 
in Vietnam, specifically witnessing a friend walk into a 
plane propeller.

2.  The veteran has presented testimony regarding his 
observation of the death of a friend who walked into a plane 
propeller while he served on the U.S.S. Kearsage.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

With regard to the veteran's claim for entitlement to service 
connection for PTSD, to establish a well-grounded PTSD claim, 
the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  

The veteran has asserted stressors of being shot down while 
performing search and rescue missions and witnessing a friend 
walk into a plane propeller and die.  Multiple medical 
records in the claims file indicate that the veteran has been 
diagnosed with PTSD, and a June 1997 medical statement by a 
VA physician relates his PTSD diagnosis to the veteran's 
averred stressor of witnessing his friend walk into a plane 
propeller.  Presuming this evidence to be credible as 
required for well-groundedness purposes, the Board finds that 
the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.   


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Initially, the Board notes 
that in October 1992 the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army and Joint Services Environmental Support Group), 
apparently sent documentation to the RO.  However, a review 
of the claims file indicates that this documentation does not 
appear to have been associated with the claims file.  
Additionally, the Board notes that it is unclear whether or 
not all of the veteran's personnel records have been 
requested from the National Personnel Records Center in St. 
Louis, Missouri.  
With regard to the veteran's stressors, the Board notes that 
the veteran has related such stressors as: (1) witnessing a 
friend and fellow soldier, serving in "HS-6" by the name of 
Tommy or Blue or Frankie, killed when he walked into a plane 
propeller aboard the U.S.S. Kearsage in late 1965 or early 
1966; (2) having two friends, nicknamed Smith and Yankee, 
never return from a search and rescue mission, in the VS 21 
outfit; and (3) being shot down while flying a search and 
rescue mission while everyone else in the helicopter was 
killed and he was forced to stay in the jungle for three days 
before being rescued.  Other than the missing USASCRUR 
records from October 1992, there is currently no evidence of 
record that an attempt was made to verify the veteran's 
records.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Additionally, the RO should contact the 
veteran and request that he provide 
corroborating evidence of his asserted in 
service stressors.  He should be advised 
that this corroboration, if in the form 
of lay statements, must be from person(s) 
who witnessed the event or to whom he 
related the event at the time it occurred 
and not years later.  Specifically, dates 
as to when he was shot down and any other 
specific information relating to his 
stressors would be beneficial to his 
claim.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

2.  If the RO retains the documentation 
provided by the USASCRUR in October 1992, 
this information should be associated 
with the claims file.  Additionally, the 
RO should again contact the NPRC and 
request copies of all the veteran's 
service personnel records.

3.  Upon completion of the above, and 
regardless of whether a response is 
received by the veteran, the RO should 
send the United States Department of the 
Navy office in charge of naval history 
and the USASCRUR copies of all of the 
veteran's service personnel records with 
his unit designation, and his service on 
the USS Kearsage, VS-21 Aircraft Carrier 
Kearsage, highlighted.  Along with the 
veteran's unit, the RO should provide the 
USASCRUR and the U.S. Department of the 
Navy office in charge of naval history 
with his military identification number, 
name, social security number, dates of 
overseas service (1965 to 1966), and the 
specifics of his stressors.  The RO 
should request that the USASCRUR and the 
United States Department of the Navy 
office in charge of naval history make an 
effort to corroborate the veteran's 
stressors, ((1) witnessing a friend and 
fellow soldier, serving in "HS-6" by 
the name of Tommy or Blue or Frankie, 
killed when he walked into a plane 
propeller aboard the U.S.S. Kearsage in 
late 1965 or early 1966; (2) having 2 
friends, nicknamed Smith and Yankee, 
never return from a search and rescue 
mission, in the VS 21 outfit; and (3) 
being shot down while flying a search and 
rescue mission while everyone else in the 
helicopter was killed and he was forced 
to stay in the jungle for three days 
before being rescued), to the best of 
their ability.  Specifically, the RO 
should request that they provide 
information as to the activities of the 
veteran's unit during the period from 
June 1965 to December 1966, including any 
reports of casualties aboard the USS 
Kearsage, planes being shot down with 
soldiers missing in action, and whether 
search and rescue missions were 
undertaken.  Additionally, to the best of 
their ability the USASCRUR and the United 
States Department of the Navy history 
office in charge of naval history should 
be asked to provide information on 
whether any soldiers were killed aboard 
the USS Kearsage due to having walked 
into a plane propeller in late 1965 or 
early 1966.  Any requested data should be 
provided to the United States Department 
of the Navy office in charge of naval 
history and the USASCRUR along with the 
specific requests for corroboration.  
Further, to the extent possible, any 
information provided by the veteran in 
response to the RO's request for 
additional specificity and any lay 
verification should be incorporated into 
the requests for verification.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



